DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-5 and 7-9 are amended in view of applicant’s preliminary response filed 11/15/2019.  New claims 11-14 are added.  Therefore, claims 1-14 are currently under examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 is a use claim that do not purport to claim a process, machine manufacture or composition of matter to comply with 35 U.S.C 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 merely states the use of an amorphous phosphate layer without any details of how this use is actually practiced.  Therefore, claim 10 is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN1754009(CN009), and further in view of CN101376271(CN271).
CN009 teaches a process of treating a metal surface such as steel(Translation, paragraph bridging pages 1 and 2), comprising contacting the metal surface with a treatment solution comprising phosphoric acid(Translation, page 5 last line).  The treatment solution can be applied by spraying (Translation, middle of page 8, claim 19).  CN009 further teaches that the coating treatment forms an amorphous phosphate coating layer(Translation, middle of page 4), and can be subsequently coated with a lubricating layer(i.e. antifriction coating)(Translation, page 8, 2nd to the last paragraph).
However, CN009 does not teach that the treated steel is a piston.  
CN271 teaches an amorphous phosphate can be applied to a steel piston(Translation, page 4, 3rd paragraph)
Regarding claims 1, 5 and 12-13, it would have been obvious to one of ordinary skill in the art to have applied the process of CN009 to the steel piston of CN271 with expected success since CN271 teaches a submicron thin amorphous phosphate film would provide proper antirust performance, water resistance and improved adhesion to additional coating(Translation, page 4, 3rd paragraph).  
Regarding claim 2, CN009 further teaches that the phosphate coating has a thickness of about up to 1µm(Translation, middle of page 8), which significantly overlaps the claimed phosphate coating thickness.  Therefore, a prima facie case of obviousness exists.
Regarding claim 3, CN009 further teaches the additional manganese phosphate coating layer(Translation, page 2 various sections).
Regarding claims 4 and 11, since CN009 in view of CN271 teaches a phosphate coated and lubricate coated steel piston, one of ordinary skill in the art would have expected successful application of the treatment process of CN009 in view of CN271 on any parts or the entire surface of the piston, including the piston skirt and/or piston bore as claimed.
Regarding claim 6, CN009 further teaches the presence of a surfactant in the phosphating solution(Translation, page 7, last paragraph).
Regarding claim 7, embodiments of CN009 further teaches phosphoric acid in the coating solution in amounts that overlap the claimed phosphoric acid(Translation, page 8 2nd paragraph).  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 8, CN009 further teaches that the phosphate coating solution has a pH of 1.8-3.3(Translation, 2nd to last paragraph on page 5), which overlaps the claimed pH.  Therefore, a prima facie case of obviousness exists.
Regarding claim 9, CN009 further teaches that the phosphate coating solution is applied at 10-42ºC(Translation, page 5, 2nd to last paragraph).  Embodiments of CN009 further teaches a spraying time of 60 sec(Translation, page 8, middle section).
Regarding claim 14, the amorphous phosphate coating as taught by CN009 in view of CN271 is non-crystalline as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733